NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3616-19
                                                                   A-3873-19

BAYSHORE ENTERPRISES,
INC., d/b/a CAR WASH AND
BEYOND, JERSEY SHORE
HAIR, INC. d/b/a RAZBERRI
HAIR & NAIL DESIGN, PERFECT
SWING GOLF, LLC, SCOTT
CONVERY, JUSTIN TUCKER,
ALLISON LANZANO, GINA
DIPASQUALE, ISABELLA
GHANBARY, ELIZABETH
CIOCHER, MADISON KELLY,
ELAN HAIR STUDIO, BELLA
SALON OF MANCHESTER, INC.,
DIMENSIONAL DESIGNS, INC.,
G'S GYM, LLC, SALON DIMARIA,
INC., PANICO SALON,
MOMENTS TO REMEMBER, INC.,
t/a CHARLES EDWARDS SALON
and BANT INC., t/a MARTINS
CASUALS,

          Plaintiffs-Appellants,

v.

PHILIP D. MURPHY, in his official
capacity as the Governor of the State
of New Jersey, PATRICK J.
CALLAHAN, in his official capacity
as the State Director of Emergency
Management and as Superintendent
of the New Jersey State Police,
State of New Jersey Department of
Education, DR. LAMONT
REPOLLET, in his official capacity
as Commissioner of the New Jersey
Department of Education, and
ADBULSALEEM HASAN, in his
official capacity as Assistant
Commissioner of the New
Jersey Department of Education,

     Defendants-Respondents.
________________________________

NEW JERSEY REPUBLICAN
STATE COMMITTEE, JOHN E.
POSTAS, d/b/a POSTAS BARBER
SHOP, 54TH STREET LIQUOR,
LLC, d/b/a EASTLYN GOLF
COURSE & THE GREENVIEW INN,
MIZZITRAINING, LLC, and
BUCKET BRIGADE BREWERY,
LLC,

     Plaintiffs-Appellants,

v.

PHILIP D. MURPHY, in his official
capacity as the Governor of the State
of New Jersey, GURBIR S. GREWAL,
in his official capacity as Attorney
General of the State of New Jersey,
and PATRICK J. CALLAHAN, in his
official capacity as Superintendent of

                                         A-3616-19
                                     2
the New Jersey Division of State Police
and as State Director of Emergency
Management,

     Defendants-Respondents.
________________________________

            Submitted June 1, 2021 – Decided July 23, 2021

            Before Judges Rothstadt, Mayer, and Susswein.

            On appeal from Executive Orders No. 103, et seq., 107
            and 151, pursuant to transfers from the Superior Court
            of New Jersey, Chancery Division, Ocean County,
            Docket No. C-000070-20 and Law Division, Cape May
            County, Docket No. L-0168-20.

            R.C. Shea & Associates, attorneys for appellants in A-
            3616-19 (Michael J. Deem, of counsel and on the brief).

            Lavery, Selvaggi, Abromitis & Cohen, and Testa,
            Heck, Testa & White, PA, attorneys for appellants in
            A-3873-19 (Michael B. Lavery and Michael L. Testa,
            Jr., of counsel and on the briefs; William H. Pandos, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondents (Jeremy M. Feigenbaum, State Solicitor,
            and Kevin R. Jespersen, Assistant Attorney General, of
            counsel and on the briefs; Deborah A. Hay and Kai W.
            Marshall-Otto, Deputy Attorneys General, on the
            briefs).

PER CURIAM

      These consolidated appeals challenge the validity of Executive Orders

(EOs) issued by New Jersey's governor in response to the coronavirus (Covid-

                                                                       A-3616-19
                                       3
19) pandemic that infected and spread across almost the entire world since at

least early 2020. In A-3616-19, appellants (Bayshore appellants) challenge EOs

103–186 and argue the following points:

            POINT I

            GOVERNOR MURPHY'S [EOS] 103 THROUGH 186,
            AS THEY PERTAIN TO A PUBLIC HEALTH
            EMERGENCY, ARE UNENFORCEABLE BECAUSE
            THE GOVERNOR FAILED TO COMPLY WITH THE
            PROCEDURES SET FORTH IN THE EMERGENCY
            HEALTH POWERS ACT, [(EHPA)] N.J.S.A. 26:13-1
            [to -31].

            POINT II

            THE UNPRECEDENTED STAY AT HOME
            COMMAND FOUND IN [EO] 107 FAILED TO
            COMPLY WITH THE ESTABLISHED DUE
            PROCESS PROCEDURES SET FORTH IN N.J.S.A.
            26:13-15 FOR QUARANTINING AND ISOLATING
            INDIVIDUALS.

            POINT III

            GOVERNOR MURPHY'S [EOS] 103 THROUGH 186,
            AS THEY PERTAIN TO A PUBLIC HEALTH
            EMERGENCY, ARE NO LONGER ENFORCEABLE
            BECAUSE       THE       GOVERNOR CANNOT
            DEMONSTRATE THE PRESENCE OF A PUBLIC
            HEALTH EMERGENCY AS DEFINED UNDER THE
            [EHPA], N.J.S.A. 26:13-2.

            POINT IV



                                                                        A-3616-19
                                      4
            WITHOUT      AN     EMERGENCY      GOVERNOR
            MURPHY DOES NOT HAVE THE AUTHORITY TO
            ISSUE ON GOING [SIC] COVID-19 [EOS] UNDER
            THE CIVILIAN DEFENSE ACT AND DISASTER
            CONTROL ACT, [(DISASTER CONTROL ACT)],
            N.J.S.A. APP. [A:9-30 TO -63], THEREFORE THE
            GOVERNOR'S COVID-19 [EOS] SHOULD NO
            LONGER BE EXTENDED.

Appellants in A-3873-19 (RSC appellants) challenge EO 107 and argue the

following two points:

            POINT I:

            GOVERNOR MURPHY'S EXECUTIVE ACTION TO
            SHUTTER    BUSINESSES   AND    RESTRICT
            COMMERCE DURING THE COVID-19 PANDEMIC
            VIOLATES THE EQUAL PROTECTION CLAUSE
            OF THE NEW JERSEY CONSTITUTION.

            POINT II:

            GOVERNOR MURPHY'S EXECUTIVE ACTION TO
            SHUTTER    BUSINESSES   AND   RESTRICT
            COMMERCE DURING THE COVID-19 PANDEMIC
            VIOLATES THE SUBSTANTIVE DUE PROCESS
            CLAUSE OF THE NEW JERSEY CONSTITUTION.

      Since the filing of these appeals, much has changed about the pandemic

because of the introduction of preventative health measures and vaccines that

thwart the spread of the deadly virus that has so far taken the lives of in excess

of 600,000 people in our country, including 23,687 in New Jersey.           Most

recently, and after these appeals were submitted for our consideration, New

                                                                            A-3616-19
                                        5
Jersey enacted L. 2021, c. 103, recognizing the diminution of Covid-19's impact

on its citizens and effectively terminating most of the Covid-19 related EOs as

of July 4, 2021, including orders numbered 104, 107, and 151. Also, the

Governor issued a new EO, numbered 244, that terminated the public health

emergency he originally declared in EO 103. Exec. Order No. 244 (June 4,

2021), ___ N.J.R. ___ (____).

      According to defendants, these actions have rendered the issues before us

moot because any "decision [by us] would thus have no practical effect." The

Bayshore appellants disagree and contend that because the recently enacted

legislation leaves the Governor with "the ability to re-impose the restrictive and

unconstitutional Orders at any time" the issues fall into the category of cases

that "are of substantial importance, likely to reoccur, and capable of evading

review." The RSC appellants further argue that under the "voluntary cessation

doctrine" the appeals are not moot.

      "Mootness is a threshold justiciability determination rooted in the notion

that judicial power is to be exercised only when a party is immediately

threatened with harm." Stop & Shop Supermarket Co., LLC v. Cnty. of Bergen,

450 N.J. Super. 286, 291 (App. Div. 2017) (quoting Betancourt v. Trinitas

Hosp., 415 N.J. Super. 301, 311 (App. Div. 2010)). "[F]or reasons of judicial


                                                                            A-3616-19
                                        6
economy and restraint, courts will not decide cases in which the issue is

hypothetical, [or] a judgment cannot grant effective relief." Ibid. (alterations in

original) (quoting Cinque v. N.J. Dep't of Corr., 261 N.J. Super. 242, 243 (App.

Div. 1993)). Furthermore, "[a]n issue is 'moot' when the decision sought in a

matter, when rendered, can have no practical effect on the existing controversy."

Comando v. Nugiel, 436 N.J. Super. 203, 219 (App. Div. 2014) (alteration in

original) (quoting Greenfield v. N.J. Dep't of Corr., 382 N.J. Super. 254, 257-58

(App. Div. 2006)).

      We have carefully considered the parties' contentions in light of these

governing legal principles and conclude that the issues before us are moot and

for that reason, both appeals are dismissed.

                                        I.

      In order to give context to our determination that the issues raised by

appellants are moot, we begin by reviewing the challenged EOs and the relief

sought by the parties. We choose not to recite in detail either the nature of the

pandemic, its effect on our health care system and the people employed in the

health care fields, its tragic impact on our population and economy, the world's

response, or our federal government's actions or omissions during the past year

and a half. We are confident that these facts are not only well known to the


                                                                             A-3616-19
                                        7
parties before us, but also to the general public.1 We turn to the orders issued

in response to the pandemic.


1
  As of June 21, 2021, New Jersey reported a history of 891,483 cases and
23,687 Covid-19 related deaths. As of the same date, in excess of 4.8 million
New Jersey residents have been fully vaccinated, and 5.2 million partially
vaccinated from its population of approximately 8.8 million people.

      During the almost year and half since Covid-19's appearance, our courts
have had occasion to address its impact on New Jersey citizens. See, e.g., N.J.
Republican State Comm. v. Murphy, 243 N.J. 574 (2020) (addressing
government borrowing to respond to Covid-19 emergency); In re Request to
Modify Prison Sentences, 242 N.J. 357 (2020) (addressing Covid-19 in context
of State prisons and juvenile facilities); Singh v. Murphy, No. A-0323-20 (App.
Div. Oct. 21, 2020) (addressing Covid-19 in context of elections), certif. denied,
244 N.J. 329 (2020), cert. denied, 141 S. Ct. 1373 (2021). Indeed, our courts
have recognized the significant public health threat posed by Covid-19. In re
Request to Release Certain Pretrial Detainees, 245 N.J. 218, 226, 230, 236
(2021); N.J. Republican State Comm., 243 N.J. at 580-81; State v. Smith, 465
N.J. Super. 515, 522-23 (App. Div. 2020). In August 2020, the Court stated:
"Laypeople, scientists, and legal scholars alike would agree that COVID-19 is a
true disaster with widespread consequences. The pandemic has caused a health
emergency, a broad-based economic one that has devastated many individuals
and families, and a fiscal crisis for the State." N.J. Republican State Comm.,
243 N.J. at 580-81. In February 2021, the Court stated, "COVID-19 has created
an ongoing health crisis of enormous proportions for all of society ," and
recognized that the pandemic was of "unexpected duration," with "no clear end
date." In re Request to Release Certain Pretrial Detainees, 245 N.J. at 226, 230,
236.

     Courts across the nation similarly have recognized that Covid-19 presents
a public health crisis, as they have been presented with a myriad of issues
stemming from the virus and the actions taken to limit its spread. See, e.g.,
Cassell v. Snyders, 990 F.3d 539, 543 (7th Cir. 2021); S. Bay United Pentecostal
Church v. Newsom, 985 F.3d 1128, 1131-36 (9th Cir. 2021); Big Tyme Invs.,


                                                                            A-3616-19
                                        8
      On February 3, 2020, Governor Murphy issued EO 102, setting forth then-

known facts about Covid-19, and establishing a coronavirus task force. Exec.

Order No. 102 (Feb. 3, 2020), 52 N.J.R. 366(b) (Mar. 2, 2020). The task force

was staffed by employees of the New Jersey Department of Health (DOH),

chaired by the Commissioner of the DOH, and consisted of agency heads or their

designees from the Department of Human Services, the Department of Law and

Public Safety, the New Jersey State Police, the Department of Education (DOE),

and the Office of Homeland Security and Preparedness. It reported directly to

the Office of the Governor and was "charged with coordinating all State efforts

to appropriately prepare for and respond to the public health hazard posed by

the virus," including consulting and coordinating with State departments and

agencies, the federal government, hospitals and other health care facilities, and

local health departments. Ibid.

      As discussed in greater detail infra, the Governor also issued numerous

additional EOs, responding to the ever-evolving public health threat created by




LLC v. Edwards, 985 F.3d 456, 460-61 (5th Cir. 2021); Beshear v. Acree, 615
S.W.3d 780, 830 (Ky. 2020); Desrosiers v. Governor, 158 N.E.3d 827, 831-32
(Mass. 2020); Grisham v. Romero, 483 P.3d 545, 548-50 (N.M. 2021); Friends
of Danny DeVito v. Wolf, 227 A.3d 872, 888-91 (Pa.), cert. denied, 141 S. Ct.
239 (2020); Fisher v. Hargett, 604 S.W.3d 381, 386-87 (Tenn. 2020); In re
Recall of Snaza, 480 P.3d 404, 406 (Wash. 2021).
                                                                           A-3616-19
                                       9
Covid-19.2 As legal authority for the EOs, the Governor cited to the New Jersey

Constitution, the EHPA, and the Disaster Control Act, as well as statutes

permitting the Governor to activate the National Guard, N.J.S.A. 38A:2-4 and

N.J.S.A. 38A:3-6.1. The Governor also held regular public briefings in which

he and members of the Coronavirus Task Force spoke to the public about the

State's responsive measures. And, the State operated a website with up-to-date

Covid-19 information.3

                         Spring 2020 Executive Orders

       The Governor first declared a public health emergency and state of

emergency on March 9, 2020. Exec. Order No. 103 (Mar. 9, 2020), 52 N.J.R.

549(a) (Apr. 6, 2020). In EO 103, the Governor reviewed known facts about

Covid-19 and acknowledged the public health emergencies announced by the

World Health Organization (WHO) and the Department of Health and Human

Services (DHHS). Ibid. The Governor then stated that "the spread of COVID-

19 within New Jersey constitutes an imminent public health hazard that

threatens and presently endangers the health, safety, and welfare of the residents


2
    See https://nj.gov/infobank/eo/056murphy/.
3
                    See      Governor's     YouTube         channel
https://www.youtube.com/channel/UCH8YwF0eRl9E5lpGj8OaiLg; see also
https://covid19.nj.gov/.
                                                                            A-3616-19
                                       10
of one or more municipalities or counties of the State," and "it is necessary and

appropriate to take action against this public health hazard to protect and

maintain the health, safety, and welfare of New Jersey residents and visitors."

Ibid.

        The Governor declared a public health emergency and state of emergency,

and invoked the authorities granted to him under the State Constitution and

various State statutes, including the EHPA and Disaster Control Act. Ibid.

Among other things, the Governor authorized and empowered the State Director

of Emergency Management (OEM Director) in conjunction with the

Commissioner of the DOH, to take any emergency measures as he may

determine to be necessary "in order to fully and adequately protect the health,

safety and welfare of the citizens of the State of New Jersey from any actual or

potential threat or danger that may exist from the possible exposure to COVID-

19," and to coordinate the relief effort from the emergency, including

coordinating the work of state, regional, and local political bodies and agencies

to implement the EO. Ibid.4


4
  On a monthly basis thereafter, the Governor declared that the public health
emergency and state of emergency continued to exist, based on a number of cited
facts as well as his "consultation[s] with the Commissioner of DOH," and he
ordered and directed that all Covid-19 EOs remain in full force and effect. See


                                                                           A-3616-19
                                      11
                 EO 104: Business Closures and Restrictions

      The Governor issued EO 104 on March 16, 2020, just a week after he first

declared a public health emergency. Exec. Order No. 104 (Mar. 16, 2020), 52

N.J.R. 550(a) (Apr. 6, 2020). In EO 104, the Governor cited known facts about

Covid-19, as well as current guidance and recommendations from the CDC and

Dr. Anthony Fauci of the National Institute of Allergy and Infectious Diseases,

and ordered and directed, among other things, that (1) gatherings be limited to

fifty persons or fewer, with certain exceptions; (2) schools and institutions of

higher education cease in-person instruction, with exceptions; (3) a number of

specified businesses be closed, including casinos, racetracks, gyms and fitness

centers, and entertainment centers such as movie theaters, performing art

centers, concert venues, and nightclubs, with the OEM Director permitted to


Exec. Order No. 119 (Apr. 7, 2020), 52 N.J.R. 956(a) (May 4, 2020); Exec.
Order No. 138 (May 6, 2020), 52 N.J.R. 1107(b) (June 1, 2020); Exec. Order
No. 151 (June 4, 2020), 52 N.J.R. 1300(a) (July 6, 2020); Exec. Order No. 162
(July 2, 2020), 52 N.J.R. 1475(a) (Aug. 3, 2020); Exec. Order No. 171 (Aug. 1,
2020), 52 N.J.R. 1634(a) (Sept. 8, 2020); Exec. Order No. 180 (Aug. 27, 2020),
52 N.J.R. 1711(a) (Sept. 21, 2020); Exec. Order No. 186 (Sept. 25, 2020), 52
N.J.R. 1880(a) (Oct. 19, 2020); Exec. Order No. 191 (Oct. 24, 2020), 52 N.J.R.
2034(a) (Nov. 16, 2020); Exec. Order No. 200 (Nov. 22, 2020), 52 N.J.R.
2157(a) (Dec. 21, 2020); Exec. Order No. 210 (Dec. 21, 2020), 53 N.J.R. 98(b)
(Jan. 19, 2021); Exec. Order No. 215 (Jan. 19, 2021), 53 N.J.R. 192(a) (Feb. 16,
2021); Exec. Order No. 222 (Feb. 17, 2021), 53 N.J.R. 398(a) (Mar. 15, 2021);
Exec. Order No. 231 (Mar. 17, 2021), 53 N.J.R. 579(a) (Apr. 19, 2021). All
EOs can be found at https://nj.gov/infobank/eo/056murphy/.
                                                                          A-3616-19
                                      12
amend the list of businesses ordered to be closed; (4) other non-essential retail,

recreational, and entertainment businesses must cease operations between 8:00

p.m. and 5:00 a.m., and in other hours must limit their occupancy to no more

than fifty persons and adhere to social distancing guidelines; (5) "essential

businesses" were excluded from the limitations applicable to non-essential

businesses, with examples of essential businesses identified, and the OEM

Director was permitted to amend the list of essential businesses; and (6)

restaurants and bars were limited to food delivery and take-out services. Ibid.


     EO 107: Stay-At-Home Order and Additional Business Closures and
                             Restrictions

      The Governor issued EO 107 on March 21, 2020, twelve days after he

issued the first declaration of a public health emergency. Exec. Order No. 107

(Mar. 21, 2020), 52 N.J.R. 554(a) (Apr. 6, 2020). In EO 107, the Governor

noted the rapid spread of Covid-19 in the United States, and New Jersey in

particular, through person-to-person contact when individuals are within six feet

or less of one another. Ibid. The Governor also noted recommendations made

by the federal government that individuals practice social distancing in order to

prevent the spread of Covid-19 and that, for the next eight weeks, individuals

avoid gatherings of more than ten people. Ibid.


                                                                            A-3616-19
                                       13
        The Governor determined that it was necessary to strengthen the State's

efforts to slow the spread of the virus and preserve the health care system's

capacity to treat those who required emergency or intensive care. Thus, the

Governor superseded EO 104.5 Ibid. Although EO 107 generally required


5
    EO 107 specifically stated:

              2. All New Jersey residents shall remain home or at
              their place of residence unless they are 1) obtaining
              goods or services from essential retail businesses . . . ;
              2) obtaining takeout food or beverages from
              restaurants, other dining establishments, or food
              courts . . . ; 3) seeking medical attention, essential
              social services, or assistance from law enforcement or
              emergency services; 4) visiting family or other
              individuals with whom the resident has a close personal
              relationship, such as those for whom the individual is a
              caretaker or romantic partner; 5) reporting to, or
              performing, their job; 6) walking, running, operating a
              wheelchair, or engaging in outdoor activities with
              immediate family members, caretakers, household
              members, or romantic partners while following best
              social distancing practices with other individuals,
              including staying six feet apart; 7) leaving the home for
              an educational, religious, or political reason; 8) leaving
              because of a reasonable fear for his or her health or
              safety; or 9) leaving at the direction of law enforcement
              or other government agency.

              3. When in public, individuals must practice social
              distancing and stay six feet apart whenever practicable,
              excluding immediate family members, caretakers,
              household members, or romantic partners.


                                                                           A-3616-19
                                         14
individuals to stay at home, it included significant exceptions. Among other

things, it permitted individuals to leave their homes in order to go to work, visit

with family members and individuals with whom they had close personal

relationships, engage in outdoor activities, shop at essential retail businesses,

pick up take-out food and beverages from dining establishments, and for

educational, religious, or political reasons. Ibid. The stay-at-home provision of

EO 107 applied to the entire State population. It was not targeted at certain

individuals.

      Also in EO 107, the Governor ordered that "[t]he brick-and-mortar

premises of all non-essential retail businesses must close to the public as long

as this Order remains in effect." Ibid. However, essential retail businesses were

excluded from this directive, albeit with social distancing practices maintained,

and online and telephonic delivery services being permitted. Ibid. EO 107 set




                     ....

               5.     Gatherings of individuals, such as parties,
               celebrations, or other social events, are cancelled,
               unless otherwise authorized by any part of this Order.
               The [OEM Director] shall have the discretion to make
               clarifications and issue orders related to this provision.

               [Ibid.]


                                                                             A-3616-19
                                          15
forth a list of essential businesses, which could be amended by the OEM

Director. Ibid. See also Exec. Order No. 122 (Apr. 8, 2020), 52 N.J.R. 959(a)

(May 4, 2020) (among other things, imposing additional limitations and

mitigation strategies on essential businesses, including a fifty percent capacity

limitation and mandated mask-wearing).

      EO 107 also maintained the limits on restaurants and bars to delivery and

take-out and maintained the closure of recreational and entertainment

businesses, with the list of such businesses expanded to include:       casinos,

racetracks, gyms and fitness centers and classes, entertainment centers, the

indoor portions of retail shopping malls, places of public amusement, places

where personal care services were performed, and municipal, county, and State

public libraries, and libraries and computer labs at public and private colleges

and universities. Exec. Order No. 107 (Mar. 21, 2020), 52 N.J.R. 554(a) (Apr.

6, 2020).

      Finally, EO 107 directed all businesses and non-profits to accommodate

their workforce, wherever practicable, with telework or work-from-home

arrangements and maintained the restrictions on schools and institutions of

higher education. Ibid.




                                                                           A-3616-19
                                      16
                                The Litigation

      On May 21, 2020, the RSC appellants filed their complaint in the Law

Division, alleging the EOs violated the State Constitution and seeking

declaratory and injunctive relief that would enjoin the Governor from enforcing

the EOs or ever "issuing any future orders or rules similar" to the ones

challenged in the complaint. The next day, the Bayshore appellants filed a first

amended verified complaint in the Law Division6 alleging the Governor's Covid-

19 EOs were promulgated in violation of State statutory and constitutional law

and seeking both injunctive relief barring enforcement of the EOs and a

declaration that the EOs were void and unenforceable. 7

                           Relaxing of Restrictions

      Immediately preceding the filing of the two actions, the Governor

responded to the first wave of Covid-19 infections beginning to wane by

relaxing the previously imposed restrictions. To assist him in that effort, on

April 28, 2020, the Governor created a "Restart and Recovery Commission,"

charged with "provid[ing] guidance to the Governor for reopening the New


6
  We have not been provided with a copy of the Bayshore appellants' original
complaint.
7
   On May 26, 2020, and June 11, 2020, the Law Division entered orders
transferring the matters to the court under Rule 1:13-4.
                                                                          A-3616-19
                                      17
Jersey economy in a way that is consistent with the State's public health efforts

to slow the spread of COVID-19." Exec. Order No. 131 (Apr. 28, 2020), 52

N.J.R. 1099(a) (June 1, 2020). And, on May 8, 2020, the Governor created a

second advisory body, dubbed the "Restart and Recovery Advisory Council," to

"provide guidance to the Governor on the reopening and recovery of New

Jersey's economy, taking into account the unique facets of New Jersey's

economy and society." Exec. Order No. 140 (May 8, 2020), 52 N.J.R. 1231(b)

(June 15, 2020).

      Beginning in the spring of 2020, the Governor issued EOs that permitted

the reopening of many previously closed facilities and businesses, subject to

limitations that were intended to mitigate the spread of the virus, including

capacity limitations and mandates for social distancing, mask-wearing, and

sanitization.8 As stated in the EOs, the re-openings reflected: increases in the


8
   See, e.g., Exec. Order No. 133 (Apr. 29, 2020), 52 N.J.R. 1101(a) (June 1,
2020) (reopening State parks and forests, and permitting reopening of county
and municipal parks and golf courses); Exec. Order No. 142 (May 13, 2020), 52
N.J.R. 1233(a) (June 15, 2020) (permitting reopening of construction projects,
permitting individuals in vehicles to gather, and permitting non-essential retail
businesses to reopen to public for curbside pickup); Exec. Order No. 143 (May
14, 2020), 52 N.J.R. 1235(a) (June 15, 2020) (permitting beaches, boardwalks,
lakes, and lakeshores to remain open); Exec. Order No. 145 (May 15, 2020), 52
N.J.R. 1240(a) (June 15, 2020) (permitting elective surgeries to resume); Exec.
Order No. 146 (May 16, 2020), 52 N.J.R. 1241(a) (June 15, 2020) (permitting


                                                                           A-3616-19
                                      18
charter fishing and watercraft rental businesses to reopen); Exec. Order No. 147
(May 18, 2020), 52 N.J.R. 1243(a) (June 15, 2020) (permitting reopening of
certain outdoor recreational businesses and activities); Exec. Order No. 148
(May 22, 2020), 52 N.J.R. 1245(a) (June 15, 2020) (setting rules for outdoor
gatherings and permitting reopening of recreational campgrounds); Exec. Order
No. 149 (May 29, 2020), 52 N.J.R. 1297(a) (July 6, 2020) (permitting
resumption of child care services, youth day camps, and outdoor organized
sports); Exec. Order No. 150 (June 3, 2020), 52 N.J.R. 1298(a) (July 6, 2020)
(among other things, permitting outdoor dining and permitting non -essential
retail businesses to open subject to same limitations applied to essential
businesses); Exec. Order No. 152 (June 9, 2020), 52 N.J.R. 1301(a) (July 6,
2020) (addressing numbers of persons permitted to gather indoors and
outdoors); Exec. Order No. 153 (June 9, 2020), 52 N.J.R. 1303(a) (July 6, 2020)
(permitting reopening of outdoor pools, and outdoor spaces of recreational and
entertainment businesses, and rescinding stay-at-home order); Exec. Order No.
154 (June 13, 2020), 52 N.J.R. 1355(a) (July 20, 2020) (permitting personal care
service facilities to reopen); Exec. Order No. 155 (June 18, 2020), 52 N.J.R.
1356(a) (July 20, 2020) (permitting limited in-person instruction at institutions
of higher education and trade and training schools); Exec. Order No. 156 (June
22, 2020), 52 N.J.R. 1358(a) (July 20, 2020) (increasing indoor and outdoor
gathering capacity limits); Exec. Order No. 157 (June 26, 2020), 52 N.J.R.
1455(a) (Aug. 3, 2020) (among other things, establishing rules for retail
establishments, indoor dining, indoor recreational facilities, and individualized
instruction at gyms and fitness centers); Exec. Order No. 161 (July 2, 2020), 52
N.J.R. 1474(b) (Aug. 3, 2020) (increasing outdoor gathering limits); Exec. Order
No. 163 (July 8, 2020), 52 N.J.R. 1476(a) (Aug. 3, 2020) (requiring individuals
to wear masks in outdoor public spaces when they cannot social distance, and
permitting some additional indoor and outdoor sports practices); Exec. Order
No. 165 (July 13, 2020), 52 N.J.R. 1584(a) (Aug. 17, 2020) (lifting fifty percent
capacity limits on NJ Transit and private carriers); Exec. Order No. 168 (July
20, 2020), 52 N.J.R. 1590(a) (Aug. 17, 2020) (permitting resumption of contact
practices and competitions for certain organized sports in outdoor settings);
Exec. Order No. 175 (Aug. 13, 2020), 52 N.J.R. 1699(a) (Sept. 21, 2020)
(permitting reopening of schools for in-person instruction); Exec. Order No. 181
(Aug. 27, 2020), 52 N.J.R. 1712(a) (Sept. 21, 2020) (permitting health clubs and
amusement and water parks to open their indoor premises); Exec. Order No. 183


                                                                           A-3616-19
                                      19
understanding of Covid-19, including the situations and settings where it is most

easily transmitted; recommendations made by public health experts, including

the CDC; and decreases in the rate of positive Covid-19 tests and

hospitalizations in the State.

      Most pertinent to the present appeals, on June 3, 2020, the Governor

permitted non-essential retail businesses to open to the public, subject to the

same limitations applied to essential businesses, and permitted outdoor dining

at restaurants and bars, subject to limitations. Exec. Order No. 150 (June 3,

2020), 52 N.J.R. 1298(a) (July 6, 2020). Six days later, the Governor formally

rescinded the stay-at-home order issued on March 21, 2020. Exec. Order No.

153 (June 9, 2020), 52 N.J.R. 1303(a) (July 6, 2020). Earlier, on May 16, 2020,

the Governor had clarified in EO 146 that: "If [a] New Jersey resident leaves

their home or place of residence to participate in any activity otherwise

authorized by any [EO] issued after March 21, 2020, it shall not be a violation




(Sept. 1, 2020), 52 N.J.R. 1714(b) (Sept. 21, 2020) (among other things,
permitting restaurants, bars, and entertainment centers to reopen indoor service);
Exec. Order No. 187 (Oct. 12, 2020), 52 N.J.R. 2029(a) (Nov. 16, 2020)
(allowing resumption of contact practices and competitions for certain organized
sports in indoor settings); Exec. Order No. 192 (Oct. 28, 2020), 52 N.J.R.
2079(a) (Dec. 7, 2020) (establishing safety protocols at worksites).


                                                                            A-3616-19
                                       20
of Paragraph 2 of [EO] No. 107 (2020)." Exec. Order No. 146 (May 16, 2020),

52 N.J.R. 1241(a) (June 15, 2020).

      The following week, the Governor permitted personal care service

facilities to open, subject to limitations. Exec. Order No. 154 (June 13, 2020),

52 N.J.R. 1355(a) (July 20, 2020). And, on August 27, 2020, he permitted health

clubs to reopen their indoor premises, subject to capacity limitations. Exec.

Order No. 181 (Aug. 27, 2020), 52 N.J.R. 1712(a) (Sept. 21, 2020).

      The re-openings did not all go as smoothly as anticipated. For example,

in EO 157, issued on June 26, 2020, the Governor permitted indoor dining,

subject to limitations. Exec. Order No. EO 157 (June 26, 2020), 52 N.J.R.

1455(a) (Aug. 3, 2020). However, just three days later, the Governor issued EO

158, rescinding EO 157 to the extent it would have permitted indoor dining, due

to spikes of Covid-19 cases around the nation that were attributed to activities

in indoor food and beverage establishments. Exec. Order No. 158 (June 29,

2020), 52 N.J.R. 1458(a) (Aug. 3, 2020). Thereafter, the Governor did not

reopen indoor dining, subject to capacity and other limitations, until September

1, 2020. Exec. Order No. 183 (Sept. 1, 2020), 52 N.J.R. 1714(b) (Sept. 21,

2020).




                                                                          A-3616-19
                                      21
      In addition, on August 3, 2020, due to a cluster of Covid-19 cases traced

to a house party, the Governor limited indoor gatherings to twenty-five percent

capacity, but not more than twenty-five persons, with higher in-person limits

applicable to religious services or celebrations, political activities, wedding

ceremonies, and funerals or memorial services, for which contact tracing would

be easier. Exec. Order No. 173 (Aug. 3, 2020), 52 N.J.R. 1636(a) (Sept. 8,

2020).

      There was a surge of Covid cases in the fall and winter of 2020/2021,

which resulted in the Governor imposing additional restrictions on a temporary

basis. For example, on November 10, 2020, the Governor imposed a limitation

on the hours when food and beverages could be served indoors, and suspended

indoor interstate youth sports competitions, noting outbreaks of Covid -19 cases

in such settings. Exec. Order No. 194 (Nov. 10, 2020), 52 N.J.R. 2083(a) (Dec.

7, 2020). Two days later, the Governor permitted counties and municipalities

to impose additional restrictions on the hours of operation of non-essential retail

businesses, food and beverage establishments, personal care service businesses,

and recreation and entertainment businesses. Exec. Order No. 195 (Nov. 12,

2020), 52 N.J.R. 2085(a) (Dec. 7, 2020).




                                                                             A-3616-19
                                       22
      In addition, on November 16, 2020, the Governor lowered indoor and

outdoor gathering limits. Exec. Order No. 196 (Nov. 16, 2020), 52 N.J.R.

2086(a) (Dec. 7, 2020). And on November 30, 2020, the Governor temporarily

paused indoor practices and competitions for organized, group, and/or

competitive sports, between December 5, 2020, and January 2, 2021. Exec.

Order No. 204 (Nov. 30, 2020), 52 N.J.R. 2160(a) (Dec. 21, 2020).

      Since February 2021, however, the Governor began easing restrictions

again, citing expanded access to testing and personal protective equipment, the

federal government's emergency use authorization for several Covid-19

vaccines, and the State's vaccination efforts, as well as decreases or

stabilizations in the statewide rate of virus transmission and the number of new

hospital admissions, current hospitalized patients, ventilators in use, and

patients in intensive care.

      For example, on February 3, 2021, the Governor raised the indoor capacity

limits from twenty-five to thirty-five percent for certain businesses, including

food and beverage establishments, entertainment centers, personal care service

facilities, health clubs, and casinos, and eliminated the curfew previously

applied to indoor dining. Exec. Order No. 219 (Feb. 3, 2021), 53 N.J.R. 288(a)

(Mar. 1, 2021). Nine days later, on February 12, 2021, the Governor permitted


                                                                          A-3616-19
                                      23
limited spectators at youth sporting events. Exec. Order No. 220 (Feb. 12,

2021), 53 N.J.R. 395(a) (Mar. 15, 2021).

      Ten days later, on February 22, 2021, the Governor increased capacity

limits for religious services or celebrations, and for large sports and

entertainment venues, and permitted some spectators for collegiate sporting

events. Exec. Order No. 225 (Feb. 22, 2021), 53 N.J.R. 571(a) (Apr. 19, 2021).

Nine days later, on March 3, 2021, the Governor clarified the capacity limits for

wedding receptions: thirty-five percent capacity for indoor receptions, but no

more than 150 people, excluding staff; and no more than 150 at an outdoor

reception. Exec. Order No. 228 (Mar. 3, 2021), 53 N.J.R. 573(a) (Apr. 19,

2021).

      On March 11, 2021, the Governor, among other things, increased indoor

gathering limits and increased indoor capacity limits to fifty percent for religious

services or celebrations, restaurants and bars, personal care services, health

clubs, recreational and entertainment businesses, and casinos. Exec. Order No.

230 (Mar. 11, 2021), 53 N.J.R. 576(a) (Apr. 19, 2021). On March 17, 2021, the

Governor issued an order permitting outdoor interstate sports competitions to

resume within the State. Exec. Order No. 232 (Mar. 17, 2021), 53 N.J.R. 581(a)

(Apr. 19, 2021). And, on March 29, 2021, the Governor increased outdoor


                                                                              A-3616-19
                                        24
gathering limits and increased capacity for large venues. Exec. Order No. 234

(Mar. 29, 2021), 53 N.J.R. 669(a) (May 3, 2021). Nevertheless, the State

continued under a declared public health emergency and state of emergency.

Exec. Order No. 231 (Mar. 17, 2021), 53 N.J.R. 579(a) (Apr. 19, 2021); Exec.

Order No. 235 (Apr. 15, 2021), 53 N.J.R. 761(a) (May 17, 2021); Exec. Order

No. 240 (May 14, 2021), 53 N.J.R. 1041(a) (June 21, 2021).

      Although the state of emergency continued, in the spring of 2021, the

Governor issued new orders that ramped up the elimination of many remaining

restrictions.9 At the end of May he issued EO 242, which eliminated indoor

mask mandates but encouraged unvaccinated individuals to continue to wear

masks in public spaces and permitted employers and other entities to establish


9
   See Exec. Order No. 237 (Apr. 28, 2021), 53 N.J.R. 967(a) (June 7, 2021)
(permitting summer youth overnight and day camps); Exec. Order No. 238 (May
3, 2021), 53 N.J.R. 968(a) (June 7, 2021) (increasing outdoor gathering limits
but maintaining a fifty percent capacity limit for certain indoor gatherings and
business operations); Exec. Order No. 239 (May 12, 2021), 53 N.J.R. 970(a)
(June 7, 2021) (among other things, eliminating capacity limitations for
businesses, and outdoor gathering limits, but maintaining a six-foot social
distancing requirement and addressing indoor gathering limits, which were
superseded in EO 242); Exec. Order No. 241 (May 17, 2021), 53 N.J.R. 1042(a)
(June 21, 2021) (eliminating mask requirements for outdoor public spaces,
regardless of vaccination status, but permitting employers and other entities to
establish their own rules and excepting certain service providers, e.g., childcare
centers, schools, youth summer camps, and health care and correctional
facilities).


                                                                            A-3616-19
                                       25
their own policies. Exec. Order No. 242 (May 24, 2021), 53 N.J.R. 1044(a)

(June 21, 2021). That order also eliminated capacity limitations for businesses;

eliminated social distancing mandates in public spaces, businesses, and outdoor

gatherings; and eliminated any numerical limits pertaining to indoor gatherings.

Ibid. However, certain premises were excluded from the definition of public

spaces (e.g., schools, childcare centers, and youth summer camps), and the EO

did not supersede masking and social distancing requirements in, e.g., health

care facilities, corrections facilities, and public transportation. Ibid. The EO

also permitted municipalities to impose additional restrictions. Ibid.

      In EO 243, effective June 4, 2021, the Governor rescinded portions of EO

107 that directed employers to accommodate telework and work from home

arrangements. The Governor also clarified mask-wearing rules in workplaces

that are not open to the public. Exec. Order No. 243 (May 26, 2021), 53 N.J.R.

1047(a) (June 21, 2021).

      On June 1, the Legislature passed A. 5820 (2021) that affirmed the

Governor's authority to take action as he had under the Disaster Control Act,

and directed that "[a]ll [EOs] issued by the Governor prior to the effective date

of this act that relied on the existence of the public health emergency declared

by the Governor in [EO] No. 103 of 2020, as extended, shall expire 30 days


                                                                           A-3616-19
                                      26
following the effective date of this act, [July 4, 2021]" except for thirteen

specific EOs that would remain in effect through January 2022. 10 (Citation

omitted). Three days later, the Governor signed the bill into law, see L. 2021,

c. 103, and issued EO 244 that declared an end to public health emergency under

the EHPA but continued the state of emergency under the Disaster Control Act.

Exec. Order No. 244 (June 4, 2021), ___ N.J.R. ___ (____).

                                         II.

        With this history in mind, we turn to the issues before us. Central to all

of the contentions on appeal are the provisions of the EHPA and the Disaster

Control Act, which were both relied upon by the Governor in issuing his EOs.

The EHPA authorizes the Governor to declare a public health emergency and to

renew that declaration every thirty days. N.J.S.A. 26:13-3. It defines a "[p]ublic

health emergency" as:

              an occurrence or imminent threat of an occurrence that:

              a.    is caused or is reasonably believed to be caused
              by any of the following: (1) bioterrorism or an
              accidental release of one or more biological agents; (2)
              the appearance of a novel or previously controlled or
              eradicated biological agent; (3) a natural disaster; (4) a
              chemical attack or accidental release of toxic
              chemicals; or (5) a nuclear attack or nuclear accident;
              and

10
     EO Nos. 106, 111, 112, 123, 127, 150, 159, 170, 178, 207, 229, 233, 237.
                                                                            A-3616-19
                                         27
            b.     poses a high probability of any of the following
            harms: (1) a large number of deaths, illness, or injury
            in the affected population; (2) a large number of serious
            or long-term impairments in the affected population; or
            (3) exposure to a biological agent or chemical that
            poses a significant risk of substantial future harm to a
            large number of people in the affected population.

            [N.J.S.A. 26:13-2.]

      The Disaster Control Act authorizes the Governor to declare an emergency

and take action to protect the health, safety, and welfare of the people of the

State in the context of an emergency. N.J.S.A. App. A:9-33, 9-34, 9-45, 9-51;

Worthington v. Fauver, 88 N.J. 183, 193-94 (1982). It defines an "emergency"

as including a "disaster" or "war emergency," with "disaster" defined as

            any unusual incident resulting from natural or unnatural
            causes which endangers the health, safety or resources
            of the residents of one or more municipalities of the
            State, and which is or may become too large in scope
            or unusual in type to be handled in its entirety by
            regular municipal operating services.

            [N.J.S.A. App. A:9-33.1(1), (4).]

      In a case decided under the Disaster Control Act, the Supreme Court has

stated that "[t]he determination of whether an 'emergency' exists requires a fact -

specific analysis," and "[t]here is no temporal rule of thumb for determining

when an 'emergency' ceases to exist." Cnty. of Gloucester v. State, 132 N.J.


                                                                             A-3616-19
                                       28
141, 150 (1993) (invalidating EO that had been renewed for almost twelve

years). "Rather, courts should consider the passage of time and other factors

such as the extent to which the problem is within the government's control, and

the extent to which remedial efforts have been undertaken."           Id. at 150-51

(citations omitted).

      The court should not merely substitute its judgment for that of the

Governor. The Legislature has delegated the authority to the Executive Branch,

which possesses the necessary expertise. Therefore, the Judiciary's review of

the Governor's decision is extremely deferential.

      "[T]he Governor's power under the Disaster Control Act must be liberally

construed to accomplish its crucial legislative purpose." Worthington, 88 N.J.

at 199. We review orders issued under the Disaster Control Act for whether

they "bear[] a rational relationship to the [legislative] goal of protecting the

public," and are "closely tailored to the scope of the current emergency

situation," or are arbitrary and capricious. Id. at 197-98, 202-05.

      The same standard applies when reviewing EOs issued under the EHPA,

since they are also issued by the Governor pursuant to authority granted by the

Legislature. Id. at 208. "An [EO] is invalid if it usurps legislative authority by

acting contrary to the express or implied will of the Legislature." Commc'ns


                                                                             A-3616-19
                                       29
Workers of Am., AFL-CIO v. Christie, 413 N.J. Super. 229, 259 (App. Div.

2010). However, "when the Governor is acting consistently with express or

implied authority from the Legislature, his or her action should be given 'the

widest latitude of judicial interpretation, and the burden of persuasion would

rest heavily upon any who might attack it.'" Id. at 259-60 (quoting Bullet Hole,

Inc. v. Dunbar, 335 N.J. Super. 562, 575 (App. Div. 2000)). "Conversely,

'[e]mergency' executive power can be an unconstitutional usurpation of

legislative authority either when the executive acts contrary to the expressed or

implied will of the Legislature or when the Legislature has failed to act." Perth

Amboy Bd. of Educ. v. Christie, 413 N.J. Super. 590, 601 (App. Div. 2010)

(alteration in original) (quoting Worthington, 88 N.J. at 207).

            In determining whether the Governor's executive order
            violates the separation of powers doctrine, we must
            consider whether the order represents a usurpation of
            legislative power by the executive branch. . . . When
            discerning the Legislature's intent, courts consider not
            only the particular statute in question, but also the
            entire legislative scheme of which it is a part. Sources
            of legislative intent are the language of a statute, the
            policy behind a statute, concepts of reasonableness and
            legislative history.

            [Id. at 602 (alterations, internal quotation marks and
            citations omitted).]




                                                                           A-3616-19
                                      30
                                       III.

      In their first argument before us, the Bayshore appellants contend that the

Covid-19 EOs are invalid and unenforceable because the Governor did not

comply with the procedures set forth in the EHPA for declaring a public health

emergency by failing to consult with the Commissioner and the OEM Director,

as set forth in N.J.S.A. 26:13-3(a). Although this contention, if true, might have

undermined the Governor's actions, it is no longer a viable issue because the

public health emergency is now over and the Legislature, through its enactment

of its recent legislation, ratified the Governor's earlier EOs. For that reason, a

decision from us will not impact any actions taken by the Governor to date or

going forward, absent his attempt to declare another public health emergency

and issue new EOs. The issue is therefore moot as it is not "likely to reoccur

[and be] capable of evading review." Zirger v. Gen. Accident Ins., 144 N.J. 327,

330 (1996). Accord Nini v. Mercer Cnty. Cmty. Coll., 202 N.J. 98, 117 (2010);

Wisniewski v. Murphy, 454 N.J. Super. 508, 518 (App. Div. 2018).

      We reach a similar conclusion as to Point II of the Bayshore appellants'

brief in which they contend the stay-at-home directive found in EO 107 did not

comply with the EHPA's procedures for quarantining and isolating individuals,

N.J.S.A. 26:13-5.    As already noted, in June 2020 the Governor formally


                                                                            A-3616-19
                                       31
rescinded this provision of EO 107. For that reason, a decision from us as to the

order's legality or enforceability of the provision can have no practical effect.

Redd v. Bowman, 223 N.J. 87, 104 (2015); Wisniewski, 454 N.J. Super. at 518;

Deutsche Bank Nat'l Tr. Co. v. Mitchell, 422 N.J. Super. 214, 221-22 (App. Div.

2011). Because it is moot, we will not address the issue. Nini, 202 N.J. at 117.

See, e.g., Spell v. Edwards, 962 F.3d 175, 177, 178-79 (5th Cir. 2020) (rejecting

challenge to expired stay-at-home order as moot); World Gym, Inc. v. Baker,

474 F.Supp.3d 426, 430-31 (D. Mass. 2020) (rejecting as moot challenge to

Covid-19 related restrictions since restrictions had been lifted).

      In Point III, the Bayshore appellants argue that the Governor's Covid-19

EOs are no longer enforceable because the Governor cannot demonstrate the

presence of a public health emergency as defined by the EHPA. Similarly, in

their Point IV, they also argue that without an emergency the Governor does not

have the authority to issue ongoing Covid-19 EOs under the Disaster Control

Act. Here again, in light of the Legislature's actions and the rescinding of the

declaration of a public health emergency, we have no cause to render a decision

in response to these contentions in support of a claim for injunctive relief.

      Next, we consider the two points raised by the RSC appellants. In their

Point I, the RSC appellants contend the Governor's executive action to shutter


                                                                            A-3616-19
                                       32
businesses and restrict commerce during the Covid-19 pandemic violates their

right to equal protection under the New Jersey Constitution. In particular, they

contend the distinction between essential and non-essential businesses violates

their equal protection right, as did the differential treatment of retail

establishments, restaurants, and entertainment businesses versus gyms, movi e

theaters, and amusement parks. They argue the categories are arbitrary and do

not rationally relate to the goal of protecting the health, safety, and welfare of

New Jersey residents.

      Although the challenged distinction between essential and non-essential

businesses was established on March 21, 2020, in EO 107, it was abandoned on

June 3, 2020. Exec. Order No. 150 (June 3, 2020), 52 N.J.R. 1298(a) (July 6,

2020). Therefore, the RSC appellants' equal protection and substantive due

process arguments are moot to the extent they relate to the distinction between

essential and non-essential businesses. Redd, 223 N.J. at 104; Wisniewski, 454

N.J. Super. at 518; Deutsche Bank, 422 N.J. Super. at 221-22; City of Camden

v. Whitman, 325 N.J. Super. 236, 243 (App. Div. 1999).

      In their Point II, the RSC appellants contend the Covid-19 orders violate

their right to substantive due process under the New Jersey Constitution. More

specifically, they contend "the rights to business and employment opportunity


                                                                            A-3616-19
                                       33
are liberty interests protected by our Constitution," and the essential versus non -

essential "classifications set forth in [EO] 107 bear no relation whatsoever to the

goal of protecting public safety, because the Order classifies businesses without

regard to their ability to safely service the public."

      Here too the challenged restrictions are no longer in effect. None of the

RSC appellants are subject to any restrictions. We have no cause to review the

rescinded EOs.

      We are not persuaded otherwise by the RSC appellants' reliance on the so

called "voluntary cessation doctrine," and we find inapposite their citation to

Galloway Twp. Bd. of Educ. v. Galloway Twp. Educ. Assoc., 78 N.J. 25, 42

(1978). In that case, the Court addressed "whether an unfair practice proceeding

premised upon an alleged refusal to negotiate in good faith in violation of

N.J.S.A. 34:13A-5.4(a)(5) is mooted by the subsequent consummation of a

collective agreement between the charging party and the party whose alleged

unlawful conduct was the basis of the unfair practice charge." Id. at 37. In

resolving the issue, the Court relied upon the subject statute "specifically

empower[ing]" the Public Employment Relations Commission (PERC) to

determine not only whether a party charged with an unfair practice "is engaging

in any such unfair practice," but also whether the party "has engaged" in the


                                                                              A-3616-19
                                        34
unfair practice. Id. at 39. In concluding the dispute was not moot based on the

statute's language, the Court did not establish a general rule that PERC must

adjudicate unfair labor practices where the offending had ceased.          Rather,

mootness was left to PERC's determination on the basis of the facts of each

particular case.

      In the present case, the enactment of L. 2021, c. 103 did not preserve

claims based on the Governor's Covid-19 EOs. To the contrary, the Legislature

gave those orders its imprimatur and, in doing so, vitiated appellants'

contentions as argued in these appeals.

      Also distinguished from the present facts are those in the other case cited

by the RSC appellants, Roman Cath. Diocese of Brooklyn v. Cuomo, 141 S. Ct.

63 (2020).    There, the facts did not include any action by the New York

Legislature related to the New York governor's EOs that imposed "very severe

restrictions" on religious gatherings, which the United States Supreme Court

viewed as "especially harsh treatment" directed at "houses of worship." Id. at

65-66. The cessation of the restrictions was the result of an amended EO that

kept the door open for unilateral action by the New York governor to restore the

limitations, without any Legislative action. In the present case, we are at a point

where the Legislature and Governor have determined that such restrictions,


                                                                             A-3616-19
                                       35
whether by statute or EO, are no longer necessary. There is no ongoing public

health emergency leaving the litigants exposed to disparate treatment as the

Supreme Court found in Cuomo. The Cuomo Court's holding in support of its

granting a stay of the subject EO has no bearing on the case before us.

                                       IV.

      In sum, because the appellants in these appeals sought injunctive relief to

essentially undo the Governor's earlier actions based on his reliance on a public

health emergency under the EPHA without authorization from the Legislature,

and in light of the enactment of L. 2021, c. 103 that granted the Governor express

and implied authority to issue the challenged EOs that remain in effect and those

that may be issued in the future, as well as the Governor's rescinding of the

public health emergency, all of the contentions on appeal are moot, and the

circumstances therefore warrant the dismissal of the appeal. See In re Plan for

the Abolition of the Council on Affordable Hous., 214 N.J. 444, 451 n.1 (2013)

(acknowledging our dismissal of an appeal where the then-governor issued an

EO rescinding an earlier one that was the subject of the parties' dispute).

      Appeal dismissed.




                                                                              A-3616-19
                                       36